COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00104-CR
Style:                              Raephil Johnson
                                    v The State of Texas
Date motion filed*:                 August 5, 2013
Type of motion:                     Motion for extension of time within which to file the appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                April 24, 2013
         Number of previous extensions granted:                1            Current Due date: June 24, 2013
         Date Requested:                                   September 6, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: September 6, 2013
                              No further extensions of time will be granted
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: August 8, 2013




November 7, 2008 Revision